Citation Nr: 1443003	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 28, 2008, and from July 1, 2008 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and/or exposure to herbicides (Agent Orange). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008, July 2009, and October 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

While the appeal was pending, the RO awarded a 30 percent disability rating for the Veteran's PTSD, effective January 12, 2006 and assigned a temporary total rating (100 percent) from April 28, 2008 to June 30, 2008 for psychiatric hospitalization under 38 C.F.R. § 4.29.  The 30 percent rating for PTSD was continued thereafter.  See October 2008 Rating Decision.  The Veteran has not expressed satisfaction with the 30 percent evaluation granted.  Accordingly, the issue of entitlement to an increased rating for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  [The Board has characterized this issue as it appears on the title page of this decision to reflect the temporary total rating and higher schedular rating that have been assigned.]

The Board has also reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  It appears that claims for entitlement to service connection for hypertension and seratoma right abdomen (fatty tumor) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526EZ dated June 24, 2014 and correspondence from Veteran dated July 5, 2014.  The Board does not have jurisdiction over them, so they are being referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that the current 30 percent disability rating does not accurately portray the severity of his PTSD.  See VA Form 21-4138, dated March 13, 2009.  

Review of the claims folder reveals that the Veteran has not been afforded a VA psychiatric examination since June 2009, more than 5 years ago.  Moreover, since then there is little evidence in the claims file which adequately describes the current severity of his PTSD.  As there may have been significant changes in the Veteran's symptoms since the previous examination, and to ensure that his complaints regarding its severity are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran is also seeking service connection for erectile dysfunction which he contends is secondary to his service-connected PTSD.  The record indicates that he was afforded a VA genitourinary examination in April 2009.  After reviewing the Veteran's history and conducting an examination, the examiner diagnosed incomplete erectile dysfunction and concluded that it was less likely as not caused by or a result of PTSD.  The examiner explained that the Veteran has had hypertension since 1997, which is a known cause of erectile dysfunction and the most likely cause of it.  

However, the Veteran's representative now contends that the AOJ failed to include all reasonable theories of entitlement to service connection and should have considered whether the Veteran's erectile dysfunction is secondary to, or caused by, the medications used to treat his PTSD.  See NOD dated July 28, 2009.  By extension, the representative has also challenged the adequacy of the April 2009 VA examination arguing that the examiner failed to consider the etiological effect the prescribed medications used to treat his PTSD have on his diagnosed erectile dysfunction.  He noted that these medications have a widely recognized and medically accepted adverse effect on erectile function.  Id.  

As such, the Board has no discretion and must remand this matter for an adequate medical opinion to include whether the Veteran's erectile function is aggravated or caused by the medications used to treat his service-connected PTSD.  [The Board also notes that, while the appeal was pending, the RO has established service connection for diabetes mellitus.  Thus, the Board finds that the medical opinion should also address whether the claimed erectile dysfunction is due to or is aggravated by this newly service-connected disability.]

Finally the Veteran is seeking service connection for sleep apnea based on his belief that it was caused, or made worse, by his service-connected PTSD or, in the alternative, is the result of his presumed exposure to Agent Orange or other herbicides while serving in Vietnam.  The Veteran's representative has supplemented the recent contentions with information from the internet, some of which discusses PTSD and its potential relationships to obstructive sleep apnea syndrome.  

The also Board notes that service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  However sleep apnea is not among the diseases which have been determined to be associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat.11 (1991), the Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, a medical opinion is needed addressing the etiology and onset of the Veteran's sleep apnea, to include whether such is proximately due to his PTSD or, as also alleged, is result of his presumed herbicide exposure in Vietnam.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA/VBMS folder) is dated in August 2014.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private treatment providers who have seen him for his PTSD, erectile dysfunction, and sleep apnea, and provide him with the necessary forms for release of private records for any private treatment records identified.  Obtain and associate with the claims file copies of all clinical records that are not already in the claims file. The Board is particularly interested in records of such treatment that he may have received since August 2014.  Document the attempts to obtain such records. If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, refer the Veteran for an appropriate VA examination of his service-connected PTSD.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All diagnostic testing and studies should be performed, and the examiner should review the results of that testing prior to completing the report. 

All signs and symptoms of the Veteran's PTSD should be reported in detail.  [In other words, any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.]  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his erectile dysfunction and sleep apnea.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

Based on an examination of the Veteran and comprehensive review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's diagnosed erectile dysfunction and sleep apnea are caused or aggravated by his service-connected PTSD, diabetes mellitus, and/or the medications used to treat them.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is. If the examiner finds that either condition is aggravated by his service-connected PTSD, the examiner should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  

If erectile dysfunction and sleep apnea cannot be regarded as having been aggravated by the Veteran's service connected PTSD or diabetes mellitus, the examiner should then address whether it at least as likely as not (i.e., a 50 percent probability or greater) that erectile dysfunction and sleep apnea had their clinical onset during the Veteran's military service or is otherwise related to service including presumed exposure to herbicides (including Agent Orange) in service.  [Note: The Veteran's in service exposure to herbicides has been conceded.]  If erectile dysfunction and sleep apnea cannot be regarded as having had their onset during active service, the examiner should explicitly indicate so.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

